DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the means of providing the graphical representation of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The examiner notes that none of the headphones shown in the drawings appear to have any means of providing a graphical representation to the user while the user is wearing the headphones/limited aural isolation.
 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2,3,6,13,20 and their respective depending claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claims 2,3, there is no antecedent basis for ‘the headphones’.
As per claims 6,13,20, it is not clear how to read headphones of the second person because the respective parent claims recite a computing device associated with the second person.


Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following claims including 1,8,15, 2,9,16,4,11,18, are rejected under 35 U.S.C. 102a1 as being anticipated by Black et al (US 20100075631 A1).

As per claim 1, Black discloses a computer program product comprising a non-transitory machine-readable medium storing instructions that, when executed by at least one programmable processor (the processor based system shown in fig. 15B requires software/instructions in memory/computer readable medium to perform the disclosed functions), cause the at least one programmable processor to perform operations comprising:

 receiving an address from a first person to a second person (para. 24: user needs to speak into the microphone the name or number that is sought.), the second person using a computing system that provides at least limited aural or visual isolation for the second person within a shared environment (the first and second person are in a shared environment coupled by the communications network, where the second person can use any of the disclosed mobile communication devices/headphones figs. 1a,1b, where the devices are part of a computing system that provides limited aural isolation for the second person while the second person is wearing the device because the device partially blocks the ear of the second person, the examiner notes applicant’s broad definition of shared environment in the specification para. 3 ); 
determining an identity of the second person from a datastore according to the address from the first person ( para. 24: appliance uses text-to-speech to transfer phonebook entries/datastore from the cell phone to memory of the appliance, where the phone book entry transferred to memory based on the name is the determined identity  ), the identity being associated with a computing system used by the second person (the phone book entry is a phone number that is associated with a computing system of the second person); and 

the notification comprising an electronic signal that is transmittable via a communication network to the computing device associated with the second person (the second person receives a call from the first person as cited above and as per para. 24, where a call comprises by definition an electronic signal transmitted over a communications network to the device of the called party/second person).

As per claim 8, the computer based system of the claim 1 rejection performs a computer-implemented method comprising: 
receiving an address from a first person to a second person, the second person using headphones that produce sound to provide at least limited aural isolation for the second person within a shared environment (per the claim 1 rejection); 
determining an identity of the second person from a datastore according to the address from the first person, the identity being associated with the headphones used by the second person (per the claim 1 rejection); and 
generating a notification for the second person based on determining the identity, the notification comprising an electronic signal that is transmittable via a communication network to a computing device associated with the second person (per the claim 1 rejection).

As per claim 15, the claim 1 rejection discloses a system comprising: 

receiving an address from a first person to a second person, the second person using headphones that produce sound to provide at least limited aural isolation for the second person within a shared environment (per the claim 1 rejection); 
determining an identity of the second person from a datastore according to the address from the first person, the identity being associated with the headphones used by the second person (per the claim 1 rejection); and 
generating a notification for the second person based on determining the identity, the notification comprising an electronic signal that is transmittable via a communication network to a computing device associated with the second person (per the claim 1 rejection).
As per claims 2,9,16, the computer program product in accordance with claim 1, wherein the electronic signal of the notification further includes an instruction for modifying the sound generated by headphones (the headphones as per either of figs. 1a and 1b, where the received phone call will generate a ringing indication/modified sound on the second device as is a required part of a phone call), after the identity of the second person is determined (determined from the phone book as per the claim 1 rejection), so as to inhibit the at least limited aural isolation by the headphones within the shared environment (the aural isolation is limited because communication is created between the first and second persons via the phone call).

As per claims 4,11,18, the computer program product in accordance with claim 1, wherein the electronic signal of the notification further includes an instruction for generating an alert on the computing device associated with the second person (the disclosed call, as sent over the communications network, by definition is an instruction to generate an alert as the ringing of the communication device of the second user as a known part of a phone call).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following claims including 3,10,17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Black et al (US 20100075631 A1) as applied to claims 1,2,8,9, above, and further in view of Pedersen (US 20130260840 A1).

 
As per claims 3,10,17, Black discloses the computer program product in accordance with claim 2, but does not specify wherein the instruction for modifying incudes an instruction for attenuating the sound generated by the headphones.



The following claims including 5,12,19,6,13,20,7,14,21, is/are rejected under 35 U.S.C. 103 as being unpatentable over Black et al (US 20100075631 A1) as applied to claims 1,2 above,

As per claims 5,12,19, Black discloses the computer program product in accordance with claim 4, but does not specify wherein the alert comprises a graphical representation generated by the computing device of the address.
The examiner takes official notice it would have been obvious to one skilled in the art to implement graphical or visual indications in response to phone calls for the purpose of providing an improved indication to the called party.

As per claims 6,13,20, Black discloses the computer program product in accordance with claim 1, but does not specify wherein the address includes a verbal address by the first person that is received by a microphone associated with the headphones of the second person.
While the relative positions of the first and second persons are not specified, it would have been obvious to one skilled in the art that the first and second persons could be in the same room where the voice command cited in the claim 1 rejection of the first person is picked 





As per claims 7,14,21, the computer program product in accordance with claim 6, wherein determining the identity of the second person further includes: 
executing a natural language algorithm on the address (speech recognition technology, pra. 24 comprises a natural language algorithm) received by the microphone to determine an identifier associated with the second person (the name); 
and performing a lookup on the datastore based on the identifier to determine the identity of the second person (the use of the speech recognized name to determine a phonebook entry/identity of the second person).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
November 12, 2021